In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), dated September 3, 1997, which denied his motion to enlarge his time to complete discovery.
Ordered that the order is reversed, with costs, and the plaintiffs motion is granted; and it is further,
Ordered that the plaintiffs time to complete discovery is extended until 30 days after service upon him of a copy of this decision and order, with notice of entry.
*863On the record presented, the Supreme Court’s denial of the plaintiffs motion to enlarge the time in which to complete discovery was an improvident exercise of discretion (see, Tewari v Tsoutsouras, 75 NY2d 1; CPLR 2004). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.